DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16628765, attorney docket 2019-2072A is a national stage entry of PCT/JP2018/025589, International Filing Date: 07/05/2018 claims foreign priority to Japanese application 2017-133486, filed 07/07/2017 and is assigned to DAIKIN Industries and OSAKA UNIVERSITY. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant argues that the amendment overcomes the art of record because the organic piezo material of the art of record Murakami is embedded in an inorganic material.  This is not persuasive, because the applicant has used comprising language, which is defined in the MPEP as a term of art “... synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” §MPEP2111.03I.  Using the definition, examiner must interpret claims 1 and 4 to include an organic copolymer of vinylidene fluoride and one or more monomers co-polymerizable with vinylidene fluoride and including but not limited to “no inorganic ceramic piezoelectric materials.” The recitation does not effectively exclude inorganic materials in the device. Murakami teaches an organic PVDF copolymer that does not include organics, embedded in an organic material. Examiner suggests amending the claims to use “consisting of,” which is defined in MPEP2111.03II”. 
However, in order to expedite the prosecution of this application, examiner will assume the applicant intended to limit the piezoelectric material to consist of a copolymer of vinylidene fluoride and one or more monomers co-polymerizable with vinylidene fluoride, wherein the piezoelectric material does not contain any inorganic ceramic piezoelectric materials. Below is a new rejection based on Murayama et al.  
Applicant notes that claim 7 was not explicitly rejected in the previous office action.  This was due to a typographical error.  The text of the rejection of claims 8-15 makes clear that the rejection includes claim 7 because the range discussed (1 Hz to 1 MHz) is the limitation recited in claim 7 and is the broadest range claimed. The error was corrected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Murayama et al. (U.S. 3,798,473)

As for claim 1, 
Murayama teaches in figure 1, a vibration sensor (microphone or speaker, paragraph 6 of background) comprising: 
a support (3); 
an organic piezoelectric material (1) deformably disposed in or on the support (speaker membrane inherently are deformable because they must vibrate to produce sound; the material is a copolymer, which by definition is organic); and 
an electrode (2, 2’) for extracting an electrical signal generated by deformation of the organic piezoelectric material (when used as a microphone, the transducer coverts vibration to electrical signal, as shown in figure 3), 
the electrode (2,2’) being formed on the organic piezoelectric material (figure 1) 
the organic piezoelectric material comprising a copolymer of vinylidene fluoride and one or more monomers co-polymerizable with vinylidene fluoride (claim 3) and comprising no inorganic ceramic piezoelectric materials. (no additional inorganic ceramic elements are disclosed)

As for claim 2
Murayama teaches the vibration sensor according to claim 1, wherein the organic piezoelectric material is a vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material (claim 3).

As for claim 4,
Murayama teaches a piezoelectric element for a vibration sensor (microphone, speaker background paragraph [6]),
comprising a piezoelectric material that comprises a copolymer of vinylidene fluoride and one or more monomers co-polymerizable with vinylidene fluoride (claim 3) and that comprises no inorganic ceramic piezoelectric materials (claim 3).  (no additional inorganic ceramic elements are disclosed)


As for claim 5
Murayama teaches the piezoelectric element according to claim 4, wherein the piezoelectric material is a vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material (claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Kim et al. (U.S. 2017/0192509).

As for claim 3,
Murayama teaches the vibration sensor according to claim 2, but does not teach that the molar ratio of repeating units derived from vinylidene fluoride to repeating units derived from tetrafluoroethylene in the vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material is in the range of 30/70 to 95/5. 
However, Kim taches a molar ratio of repeating units derived from vinylidene fluoride to repeating units derived from tetrafluoroethylene in the vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material is in the range of 30/70 to 95/5. (50-90% VDF-TfFE Kim [0078-0080]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the molar ration of polymers taught by Kim in the device of Murayama because it improves the vibration acceleration. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6,
Murayama teaches the piezoelectric element according to claim 5, but does not teach that the molar ratio of repeating units derived from vinylidene fluoride to repeating units derived from tetrafluoroethylene in the vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material is in the range of 30/70 to 95/5.
However, Kim taches a molar ratio of repeating units derived from vinylidene fluoride to repeating units derived from tetrafluoroethylene in the vinylidene fluoride/tetrafluoroethylene-based copolymer piezoelectric material is in the range of 30/70 to 95/5. (50-90% VDF-TfFE Kim [0078-0080]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the molar ration of polymers taught by Kim in the device of Murayama because it improves the vibration acceleration. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of Gabl et al.  (DE 10 2004 002914 B4, abstract attached) and Murakami et al.  (U.S. 2018/0160248)

As for claims 7-15
Murayama teaches the piezoelectric element according to 1 but does not teach a vibration sensor in which the measurement frequency range is 1 Hz to 1 MHz. 
However, Murakami teaches that 20-20000 Hz [0140] is optimized for sounds detectible to the human ear, so would be an obvious range for a speaker or microphone. 
 And Gabl teaches that a narrower or broader frequency range can be selected by adjusting the thickness of the piezoelectric transducer.  
It would have been obvious to one skilled in the art at the effective filing date of this application adjust the frequency range to the need of the application, so that the sensor can have the maximum sensitivity and minimum noise over the range required.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Primary Examiner, Art Unit 2893